DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 19 recite that “a plane along the portion of a surface of the head is parallel to a plane along a surface of the head adjacent to the column.” It is not clear what this means. These claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 10, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Lu, US 2018/0174981.
Claim 1: Lu discloses
an I/O pad (43) of a substrate; 
a column (41) on the I/O pad; 
and a head (42) on the column and extending on all lateral sides of the column, a portion of a surface of the head, aligned with the column in a cross-sectional view of the device, is substantially parallel to a surface of the substrate (FIG. 15).
Claim 3: the head has a rounded side profile with a radius that is approximately equal to the thickness of the head (FIG. 15).
Claim 4: Lu discloses solder (282) on the head.
Claim 7: the head extends past the column on all lateral sides of the column by a lateral distance that is approximately equal to a vertical thickness of the head (FIG. 15).
Claim 10: the column and the head includes copper ([0054]).
Claim 14: the head is attached to a lead of a package structure via the solder (FIG. 18).
Claim 15: Lu discloses
an I/O pad (43) of a substrate; 
a column (41) on the I/O pad, wherein a length of the column is more than a width of the column; 
a head (42) on the column, opposite the I/O pad, and extending on all lateral sides of the column, a portion of a surface of the head, aligned with the column in a cross-sectional view of the device, is substantially parallel to a surface of the substrate (FIG. 15); 
and solder (282) on the head.
Claim 17: the head has a rounded side profile (FIG. 15).
Claim 18: the head is attached to a lead of a package structure via the solder (FIG. 25).

Claims 1, 4, 5, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a) and 102(b) as being anticipated by Aiba, US 2005/0253264.
Claim 1: Aiba discloses
an I/O pad (24) of a substrate; 
a column (35A) on the I/O pad; 
and a head (36A) on the column and extending on all lateral sides of the column, a portion of a surface of the head, aligned with the column in a cross-sectional view of the device, is substantially parallel to a surface of the substrate (FIG. 3).
Claim 4: Aiba discloses solder (27) on the head.
Claim 5: Aiba discloses a barrier layer (26) between the surface of the head and the solder.
Claim 14: the head is attached to a lead of a package structure via the solder (FIG. 4).
Claim 15: Aiba discloses
an I/O pad (24) of a substrate; 
a column (35A) on the I/O pad, wherein a length of the column is more than a width of the column; 
a head (36A) on the column, opposite the I/O pad, and extending on all lateral sides of the column, a portion of a surface of the head, aligned with the column in a cross- sectional view of the device, is substantially parallel to a surface of the substrate (FIG. 3); 
and solder (27) on the head.
Claim 17: the head has a rounded side profile (FIG. 3).
Claim 18: the head is attached to a lead of a package structure via the solder (FIG. 4).
Claim 20: Aiba discloses a barrier layer (28) between the surface of the head and the solder (FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba. The barrier layer 26 of Aiba comprises nickel ([0124]), the same as in the present disclosure ([0027]). Thus it will be expected to have the same barrier property as in the present disclosure. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu or Aiba in view of Lee, US 2002/0121692. Lu and Aiba do not disclose a seed layer between the column and the I/O pad. However, this was well-known in the art. See Lee, FIGS. 7-9, [0082]-[0090]. It was very common to use a seed layer to grow a copper structure. It would have been obvious to have done this in Lu or Aiba as a known technique used for a known result – that is, to grow an effective copper structure. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu or Aiba in view of Fan, US 7569935. Lu and Aiba do not disclose an under bump metallurgy layer between the column and the I/O pad. However, this was known in the art. See Fan, UBM 223, FIG. 6. It would have been obvious to have included this layer in Lu or Aiba to facilitate a reliable electrical connection to the column.

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Lu or Aiba in view of Howard, US 2006/0021795. Lu and Aiba do not disclose the claimed materials for the column and head. However, these were known in the art. See Howard, which discloses that conductive post with head comprises “a material suitable for solder wetting; preferably, the material is selected from a group consisting of nickel, gold, palladium, or alloys thereof.” ([0035]). It would have been obvious to have used these materials in Lu or Aiba as known materials for a conductive pillar. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu or Aiba in view of Gritters, US 2010/0252317. Lu and Aiba do not disclose that the column and the head includes one of carbon tubes, and conductive organic polymer. However, this was known in the art. See Gritters, carbon nanotube conductive pillars 302 ([0060]-[0061]). It would have been obvious to have used such a material in Lu or Aiba as a known material for such a conductive pillar. In the context of Lu and Aiba, the head would be made of the same material as the column, as they are formed together. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lu or Aiba in view of Yoon, US 2006/0223313. Lu and Aiba do not disclose that a width of the column adjacent to the I/O pad is smaller than a width of the I/O pad adjacent to the head. However, this was known in the art. See Yoon, FIG. 4, column 5. This would have been an ordinary design choice within ordinary skill in the art. Furthermore, changes in shape are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897